Citation Nr: 0434413	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an anxiety disorder 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fellow service member


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision which, in pertinent 
part, denied service connection for hearing loss and for a 
nervous condition.  The veteran timely perfected an appeal of 
this decision.

The RO's October 2002 decision also denied service connection 
for chronic obstructive pulmonary disease (claimed as lung 
disease), hypertensive heart disease (claimed as hypertension 
and enlarged heart), and prostatic nodule (claimed as 
prostate problems); however, the veteran withdrew his appeal 
on these issues in a statement filed in November 2003.

In December 2003, the RO issued a decision granting service 
connection at a noncompensable rating for bilateral hearing 
loss, effective in December 2001.  The record does not 
reflect the veteran having contested the assigned initial 
rating for this condition. Fenderson v. West, 12 Vet. App. 
119 (1999).  Thus, entitlement to service connection for a 
nervous condition remains as the sole issue on appeal herein.  
For reasons indicated below, the Board has recharacterized 
this issue as service connection for an anxiety disorder 
including PTSD.

In July 2004, a Travel Board hearing was conducted before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  During service the veteran did engage in combat with the 
enemy, and there is credible supporting evidence of an 
inservice stressor which is the cause of his currently 
diagnosed PTSD.  

2.  There is competent medical evidence that the veteran's 
anxiety disorder was caused by his military service.


CONCLUSION OF LAW

An anxiety disorder as well as PTSD were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons and bases outlined below, the Board grants 
service connection for anxiety disorder and PTSD.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Initially, the Board notes that the majority of the veteran's 
service medical and personnel records are not on file, having 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  Consequently, in reaching this 
decision, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Through his statements and testimony, he has reported that he 
served in the 476th Anti-aircraft Artillery Automatic Weapons 
Battalion.  As a member of this outfit, he claims to have 
been exposed to significant levels of combat when his unit 
participated in the amphibious assault on Biak Island in the 
South Pacific in May 1944.  

A review of his report of separation, Form DD 214, noted that 
he served in the Army from December 1942 to January 1946.  
The report listed his unit as Battery C, 476th Anti-aircraft 
Artillery Automatic Weapons Battalion.  It noted that he 
participated in battles and campaigns in New Guinea and in 
the Southern Philippines.  It also noted, in pertinent part, 
that he had been awarded a Distinguished Unit Badge.  In 
support of his claim, the veteran has submitted an extract 
relating to his distinguished unit citation.  The extract 
noted that the veteran's unit exhibited extraordinary heroism 
on Biak Island, Schouten Islands Group, from May 27, 1944 to 
June 3, 1944.  Specifically, the report noted that the unit 
had landed with the assault waves on the island, and that it 
performed meritoriously during combat, including downing 
several enemy aircraft and repulsing numerous enemy ground 
attacks while in close support of the front line infantry 
units.  To further support his claim, the veteran has 
submitted multiple newspaper and other articles detailing the 
fighting on Biak in May and June 1944.  
Finally, the veteran submitted a lay statement from a fellow 
service member, dated in September 2003, which indicated that 
he served in combat with the veteran on Biak Island. 

Based upon a review of the record, the Board concludes that 
the veteran was a participant in combat during service. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As it is 
shown the veteran engaged in combat, his assertions of 
service stressors are sufficient to establish the occurrence 
of such events.  The Board must now addresses the remaining 
issue of whether there is a link, established by medical 
evidence, between his current condition and an inservice 
stressor.

The veteran contends that he was treated at the VA medical 
center in Nashville, Tennessee, shortly after his discharge 
from the service in 1947 for a nervous breakdown.  The RO was 
unable to obtain these records.  At the hearing before the 
Board, the veteran submitted a letter from the Vocational 
Rehabilitation Division of the RO in Nashville, Tennessee.  
It noted that a letter from the veteran had been received 
regarding his absence from training due to illness for the 
period of June 9, 1947 to June 14, 1947.  

More recently, a VA examination for PTSD was conducted in 
November 2003.  The VA examiner noted that the veteran's 
claims folder had been reviewed pursuant to the examination, 
that he had undergone psychological testing, and that the 
examiner had also interviewed the veteran's spouse.  During 
the examination, the veteran reported that he sought 
treatment for anxiety problems shortly after returning from 
the service, including a VA hospitalization for a nervous 
breakdown.  He also reported long-term treatment from a 
private physician that ceased due to the physician's death.  
He indicated that he has had symptoms of depression, anxiety, 
and nervousness for over the past fifty years.  During 
service, he claimed to have participated in the invasion of 
Biak in May 1944.  He noted that they were under constant 
pressure due to aircraft bombing raids and ground artillery 
fire.  He remembered one particular incident in which a bomb 
landed and exploded in the gun pit outside of his gunner 
station.  From that point on, he indicated that he would 
shake, feel fearful, and pray to just make it to the next 
morning alive.  The VA examiner noted that the veteran had a 
high degree of combat related traumatic stress.  Mental 
status examination revealed symptoms of generalized anxiety 
and nervousness.  As for PTSD, the veteran reported a mixture 
of DSM-IV PTSD symptoms.  The examiner concluded with a 
diagnosis of anxiety disorder, not otherwise specified, and 
major depressive disorder, recurrent.  The examiner noted 
that the veteran has significant anxiety with features of 
PTSD, generalized anxiety, and periodic more acute anxiety 
episodes that cause confusion.  Overall, these symptoms are 
best characterized by the anxiety diagnosis.  The VA examiner 
further opined that the veteran does have a significant 
identifiable combat stressor, the bombing raid incident, that 
caused his anxiety reaction.  Although he has had a 
significant and persistent anxiety reaction as a result of 
this incident, the pattern of symptoms does not meet all the 
DSM-IV criteria for PTSD, and is better accounted for by the 
diagnosis of anxiety disorder, not otherwise specified.  

At the hearing before the Board, the veteran submitted recent 
medical treatment records, dated from September 2003 to June 
2004, from the VA medical center in Murfreesboro, Tennessee.  
A review of these records revealed multiple diagnoses of 
PTSD, and also relate this condition to the veteran's 
inservice stressors.  

After reviewing the veteran's claims folder, the Board finds 
there is a link, established by medical evidence, between the 
veteran's current PTSD and an inservice stressor.  
Accordingly, all elements for service connection for PTSD are 
established.  

Anxiety disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
With regard to another type of anxiety disorder (besides the 
anxiety disorder of PTSD), the November 2003 VA examination 
diagnosed the veteran with anxiety disorder, not otherwise 
specified, and specifically attributed this condition to the 
veteran's inservice stressor.  The veteran admits he has had 
stresses in his life before, during, and after service.  
However, he has given a credible account of anxiety first 
rising to the clinical level during service, with continuity 
of symptomatology of anxiety since then.  See 38 C.F.R. 
§ 3.303(b).  All things considered, his current chronic 
anxiety disorder (besides PTSD) may be traced to service 
onset.

In sum, an anxiety disorder including PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Veterans Claims Assistance Act

The file shows that through correspondence, the rating 
decision, the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection herein, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records that may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The November 2003 letter from the RO, the January 2003 SOC, 
and the December 2003 and July 2004 SSOCs, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim herein.  The December 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The RO has obtained, or has made reasonable attempts to 
obtain, all available treatment records identified by the 
veteran, and the veteran has been provided with the 
appropriate VA examination.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



ORDER

Service connection for an anxiety disorder as well as post-
traumatic stress disorder is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



